Exhibit 10.4
EMPLOYMENT AGREEMENT
          THIS EMPLOYMENT AGREEMENT (“Agreement”), dated March 10, 2011, is
entered into by and between RC2 Corporation, a Delaware corporation (the
“Company”), and Peter A. Nicholson (the “Employee”) and, solely with respect to
Sections 4 and 6, Tomy Company, Ltd., a company organized under the laws of
Japan (“Purchaser”). Capitalized terms used but not defined herein shall have
the respective meanings ascribed to them in the Merger Agreement (as defined
below).
          WHEREAS, The Employee and the Company are currently parties to an
Employment Agreement, dated November 5, 2008, as amended December 28, 2010 and
as further amended effective March 31, 2011(collectively, the “Prior
Agreement”); and
          WHEREAS, Purchaser and Galaxy Dream Corporation, a Delaware
corporation and a wholly owned subsidiary of Purchaser, expect to enter into an
AGREEMENT AND PLAN OF MERGER (the “Merger Agreement”) with the Company whereby
it is proposed that (i) MergerSub make a cash tender offer (the “Offer”) to
purchase all outstanding shares of common stock of the Company and
(ii) following the consummation of the Offer, MergerSub will merge with and into
the Company, with the Company being the surviving corporation; and
          WHEREAS, as a stockholder of the Company and as an owner of options,
stock appreciation rights (cash-settled and stock-settled) and restricted stock
units, in each case covering common stock of the Company (collectively, “Company
Equity Awards”), the Employee will receive valuable consideration as a direct
result of the transactions contemplated by the Merger Agreement (the “Sale
Consideration”).
          NOW THEREFORE, in consideration of the mutual covenants and agreements
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Employee,
intending to be legally bound, hereby agree as follows:
          1. Employment. Subject to the consummation of the Offer, the Company
hereby agrees to employ the Employee and the Employee hereby accepts employment
with the Company on the terms and subject to the conditions set forth in this
Agreement.
          2. Term. This Agreement shall be effective as of the date the Offer is
consummated (the “Commencement Date”) and shall continue until terminated as
provided in Section 6 below. As of the Commencement Date, the Employee
acknowledges and agrees that the Prior Agreement shall be terminated in full and
that he shall not be entitled to any rights or benefits thereunder, including
any rights to claim Good Reason (as defined in the Prior Agreement) with respect
to actions, failures or other events that occurred on or prior to the
Commencement Date.
          3. Duties. The Employee shall serve as the Chief Financial Officer of
the Company and will, under the direction of the Company’s Chief Executive
Officer and the Board





--------------------------------------------------------------------------------



 



of Directors of Purchaser (the “Board”), faithfully, and to the best of his
ability, perform the duties of such position, which includes the management and
oversight of the Company’s internal controls and financial information related
to the sales activities of the Company’s brands and product lines in North
America, South America, Europe and Australia and related global sourcing
activities. The Employee shall be one of the principal executive officers and
Senior Management of the Company and shall, subject to the control of the
Company’s Chief Executive Officer and the Board, have the normal duties,
responsibilities and authority associated with such position. The Employee shall
also perform such additional duties and responsibilities which may from time to
time be reasonably assigned or delegated by the Company’s Chief Executive
Officer or the Board. The Employee agrees to devote his entire business time,
effort, skill and attention to the proper discharge of such duties while
employed by the Company.
          4. Compensation.
          (a) Base Salary. The Employee shall receive a base salary of $324,480
per year, payable in regular and equal bi-weekly installments (the “Base
Salary”). The Base Salary shall be reviewed annually by the Board on or around
April 1st of each year and shall be subject to increase based on the Employee’s
performance, changes in Employee’s responsibilities and increases in the
Consumer Price Index.
          (b) Incentive Bonus. The Employee shall be entitled to participate in
an annual incentive compensation plan (the “Bonus Plan”) developed generally for
the Senior Management of the Company initially based on the Company’s earnings
before interest, taxes, depreciation and amortization, as determined by the
compensation committee of the Board (the “Compensation Committee”). The
Employee’s participation will be on a basis consistent with past practice and
his position and level of compensation with the Company. The Employee’s target
bonus under the Bonus Plan shall be reviewed annually by the Compensation
Committee but shall be not less than 1.70 times the Employee’s then Base Salary.
          (c) Equity Awards. Subject to approval by the Board and any required
approval by Purchaser’s shareholders, the Employee shall be entitled to receive,
as soon as reasonably practicable after the next annual shareholders’ meeting of
Purchaser to occur following the Commencement Date, but in no event later than
September 30, 2011, an initial equity award(s) covering 50,000 shares of
Purchaser pursuant to Purchaser’s equity plan in accordance with the terms and
conditions set forth in Schedule A which is attached hereto and made a part
hereof. Purchaser hereby represents that such terms and conditions are at least
as favorable as the terms and conditions applicable to equity award(s) made by
Purchaser to its senior management generally. To the extent the above-referenced
approvals are not obtained, Purchaser shall provide the Employee with a
long-term cash incentive benefit equal to the Black-Scholes value of the equity
award described above, measured as of the date such cash incentive benefit is
granted. Subject to the approval of the Board and any required approval by
Purchaser’s shareholders, the Employee shall be eligible for future annual
equity awards on the conditions, terms and frequency applicable to equity
award(s) made by Purchaser to its senior management generally.

2



--------------------------------------------------------------------------------



 



  (d)    Rollover Bonus.     (i)   On the Commencement Date, the Employee shall
be entitled to a cash bonus (the “Rollover Bonus”) in an amount equal to
$1,000,000, as set forth under “Total Rollover Bonus” on Schedule B which is
attached hereto and made a part hereof. The Rollover Bonus represents the spread
cash value of certain Company Equity Awards that (a) have not vested as of
immediately prior to the consummation of the Offer and (b) the vesting of which,
but for this Section 4(d), otherwise would have been accelerated and cash
payment made therefor in the Merger pursuant to the Merger Agreement (the
“Unvested Company Equity Awards”). In exchange for such Rollover Bonus, the
Employee hereby waives the acceleration of vesting with respect to the Unvested
Company Equity Awards, and agrees to cancel such awards in full as of the
Commencement Date, and the Employee hereby agrees that such awards shall have no
further force and effect on and after the Commencement Date. Purchaser shall
cause or cause to be delivered by wire transfer the amounts constituting the
Rollover Bonus to an interest-bearing escrow account established at Harris Bank
in Chicago, Illinois. Subject to the Employee’s continued employment with the
Company on the applicable vesting dates, the Rollover Bonus shall vest as to
twenty percent (20%), thirty-five percent (35%), and forty-five percent (45%) on
the eve of each of the first, second, and third anniversaries of the
Commencement Date, respectively. Except as set forth in Section 6, the vested
portion of the Rollover Bonus and any interest thereon shall become payable
within ten (10) days following the applicable vesting date. For the avoidance of
doubt, at the Effective Time, each of the Employee’s Company Equity Awards that
have not vested as of immediately prior to the consummation of the Offer and
that do not get canceled in exchange for the Rollover Bonus described in this
Section 4(d)(i), shall, at the Effective Time, be cancelled in full and the
Employee shall be entitled to receive a cash payment therefor as provided in the
Merger Agreement (such cash payment is set forth under “Cash at Closing” on
Schedule B attached hereto).     (ii)   In the event of a Purchaser Change of
Control or a Company Change of Control, the Employee shall be entitled to
immediate vesting of the then unvested portion of the Rollover Bonus and payment
therefor and any interest thereon, payable within thirty (30) days following the
Purchaser Change of Control or Company Change of Control, as applicable.    
(iii)   In the event that it shall be finally determined by the Internal Revenue
Service that all or any portion of the Rollover Bonus is subject to the
additional tax imposed by Section 409A of the Code, or any interest or penalties
incurred by Employee with respect to such additional tax (such additional tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Additional Tax”), then the Company agrees that it shall
reimburse the Employee for the amount of

3



--------------------------------------------------------------------------------



 



      the Additional Tax finally imposed by the Internal Revenue Service on the
Rollover Bonus (the “Reimbursement Amount”) and the amount, if any, such that
the Employee receives an after-tax amount equal to the Reimbursement Amount he
would have received had no tax under Section 409A been imposed on him (the
“Additional Amount”). The Reimbursement Amount and the Additional Amount shall
be paid within ten (10) days following a final determination by the Internal
Revenue Service that such Additional Tax is due. To the extent the Employee
receives of a refund of or credit relating to the Additional Tax for which the
Company paid the Reimbursement Amount or relating to the Additional Amount, such
refund or credit shall be for the benefit of the Company, and the Employee shall
pay such amount to the Company within ten (10) calendar days after receiving the
refund or after the relevant tax return is filed in which the credit is so
applied. The Company’s obligation to pay the Reimbursement Amount and the
Additional Amount is subject to the Employee notifying the Company within thirty
(30) calendar days of any written notice of a pending audit, assessment or other
challenge (a “Challenge”) which, if successful, might result in the Additional
Tax. The Company, at its expense, shall have the right to control the response
to, and any proceedings relating to, any Challenge, including initiating or
defending any action and/or appeal relating to such Challenge, with counsel
selected by the Company, in any such case to a final conclusion or settlement at
the discretion of the Company. The Company shall have full control of such
response and proceedings, including any compromise or settlement thereof. The
Company shall keep the Employee reasonably informed regarding the status and
progress of such Challenge. Upon the request of Company, the Employee shall
cooperate fully with the Company and its counsel in contesting any Challenge
which the Company elects to contest. The Company shall reimburse the Employee
for all costs and expenses, including attorneys’ fees, that the Employee
reasonably incurs in connection with any such cooperation, provided that the
Employee shall submit appropriate documentation of such costs or expenses no
later than ninety (90) calendar days after incurring such costs or expenses.
Such reimbursement shall be made no later than thirty (30) calendar days
following submission of appropriate documentation of such costs or expenses by
the Employee, and in no event later than the end of the taxable year following
the taxable year in which such expenses are incurred.     (iv)   In the event
that the Challenge provides that all or any portion of the Rollover Bonus that
has not then vested is immediately includible in income as a result of the
failure to comply with Section 409A of the Code, the Company shall immediately
accelerate the vesting of solely that portion of the Rollover Bonus necessary to
pay such income taxes arising as a result of Section 409A of the Code (“Tax
Payment Amount”). The Tax Payment Amount shall equal the aggregate of the
federal, state, local

4



--------------------------------------------------------------------------------



 



      or foreign tax amounts due as a result of the application of Section 409A
of the Code and in no event shall exceed the amount that is required to be
included in income as a result of such failure to comply with the requirements
of Section 409A of the Code. Such Tax Payment Amount shall be paid to the
Employee within ten (10) days of the Employee notifying the Company of such
Challenge and in no event later than the last day of the Employee’s taxable year
following the year in which the Employee remits the underlying taxes to the
applicable tax authorities.     (v)   Notwithstanding anything in this Agreement
to the contrary, in the event it shall be determined that any benefit, payment
or distribution by the Company to or for the benefit of the Employee (whether
payable or distributable pursuant to the terms of this Agreement or otherwise)
(such benefits, payments or distributions are hereinafter referred to as
“Payments”) would, if paid, be subject to the excise tax (the “Excise Tax”)
imposed by Section 4999 of the Code, then, prior to the making of any Payment to
the Employee, a calculation shall be made comparing (i) the net benefit to the
Employee of the Payment after payment of the Excise Tax, to (ii) the net benefit
to the Employee if the Payment had been limited to the extent necessary to avoid
being subject to the Excise Tax. If the amount calculated under (i) above is
less than the amount calculated under (ii) above, then the Payment shall be
limited to an amount expressed in present value that maximizes the aggregate
present value of the Payments without causing the Payments or any part thereof
to be subject to the Excise Tax and therefore nondeductible by the Company
because of Section 280G of the Code (the “Reduced Amount”). For purposes of this
Section 4(d)(v), present value shall be determined in accordance with
Section 280G(d)(4) of the Code. In the event it is necessary to reduce the
Payments, payments shall be reduced on a last to be paid, first reduced basis.
All determinations required to be made under this Section 4(d)(v), including
whether an Excise Tax would otherwise be imposed, whether the Payments shall be
reduced, the amount of the Reduced Amount, and the assumptions to be utilized in
arriving at such determinations, shall be made by an internationally recognized
accounting firm (the “Determination Firm”) which shall provide detailed
supporting calculations both to the Company and the Employee within fifteen
(15) business days of the receipt of notice from the Employee that a Payment is
due to be made, or such earlier time as is requested by the Company. All fees
and expenses of the Determination Firm shall be borne solely by the Company. Any
determination by the Determination Firm shall be binding upon the Company and
the Employee. As a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Determination Firm
hereunder, it is possible that Payments hereunder will have been unnecessarily
limited by this Section 4(d)(v) (“Underpayment”), consistent with the
calculations required to be made hereunder. The Determination Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be

5



--------------------------------------------------------------------------------



 



      promptly paid by the Company to or for the benefit of the Employee
together with interest at the applicable Federal rate provided for in Section
7872(f)(2) of the Code. In the event that the provisions of Code Section 280G
and 4999 or any successor provisions are repealed without succession, this
Section 4(d)(v) shall be of no further force or effect.

          5. Fringe Benefits.
          (a) Vacation. The Employee shall be entitled to four weeks of paid
vacation annually. The Employee and the Company shall mutually determine the
time and intervals of such vacation.
          (b) Medical, Health, Dental, Disability and Life Coverage. The
Employee shall be eligible to participate in any medical, health, dental,
disability and life insurance policy in effect for the Senior Management of the
Company. The Company shall also pay for an annual executive medical physical.
          (c) Automobile. The Company agrees to reimburse the Employee up to
$750.00 per month, as such amount may be increased from time to time consistent
with the Company’s reimbursement policy for the Senior Management of the Company
to cover Employee’s expenses in connection with his leasing or ownership of an
automobile. Additionally, the Company will pay for the gas used for business
purposes. All maintenance and insurance expense for the automobile shall be the
responsibility of the Employee.
          (d) Reimbursement for Reasonable Business Expenses. The Company shall
pay or reimburse the Employee for reasonable expenses incurred by him in
connection with the performance of his duties pursuant to this Agreement
including, but not limited to, travel expenses, customer entertainment, expenses
in connection with seminars, professional conventions or similar professional
functions and other reasonable business expenses.
          (e) Key Man Insurance. The parties agree that the Company has the
option to purchase one or more key man life insurance policies upon the life of
the Employee. The Company shall own and shall have the absolute right to name
the beneficiary or beneficiaries of said policy. The Employee agrees to
cooperate fully with the Company in securing said policy, including, but not
limited to, submitting himself to any physical examination which may be required
at such reasonable times and places as the Company shall specify.
          (f) Life and Disability Insurance. During the Employment Period, the
Company shall provide coverage of at least $2 million of life insurance and 75%
of Base Salary of disability insurance. Such insurance policies to be owned by
any one or more members of Employee’s immediate family or by a trust for the
primary benefit of the Employee’s immediate family. The owner of the policy
shall have the power to designate the beneficiary and to assign any rights under
the policy. The Company shall pay 100% of the premiums required under these
policies; provided, however, that the Company shall not be obligated to pay
greater than $20,000 for such premiums during any fiscal year. In the event that
the premiums for such policies would exceed this limitation, the Company shall
consult with the Employee to determine the allocation of such amount to the
premiums for each type of policy to obtain such insurance as may be

6



--------------------------------------------------------------------------------



 



available for an aggregate of $20,000 per fiscal year. The Employee shall have
the right to supplement, at the Employee’s expense, the Company’s payment of
premiums for such policies up to the full coverages described in the first
sentence of this Section 5(f).
          6. Termination.
          (a) Termination of the Employment Period. The employment period shall
continue until the earlier of: (i) the third anniversary of the Commencement
Date (the “Expected Completion Date”), (ii) the Employee’s death or Disability,
(iii) the Employee resigns or (iv) the Board or its delegate determines that
termination of the Employee’s employment is in the best interests of the Company
(the “Employment Period”). The last day of the Employment Period shall be
referred to herein as the “Termination Date.”
          (b) Termination for Disability or Death.
          (i) In the event of termination for Disability during the Employment
Period, the Employee shall be entitled to (A) the Base Salary through the date
of termination, payable in accordance with the Company’s usual payment
practices; (B) such fringe benefits, if any, as to which the Employee may be
entitled under the employee benefit plans of the Company (the amounts described
in clauses (A) and (B) hereof being referred to as the “Accrued Rights”);
(C) subject to the Employee’s execution and non-revocation of a Release pursuant
to Section 12 herein, continued payment of Base Salary for a period of six
months after the Termination Date, payable in accordance with the Company’s
usual payment practices; provided that the first payment shall begin on the
first regular payroll date to occur on or after the sixtieth (60th) day
following the Termination Date (the “First Payment Date”) and shall include
payment of any amounts that would otherwise be due prior thereto; (D) subject to
the Employee’s execution and non-revocation of a Release pursuant to Section 12
herein, a pro rata portion of any incentive bonus that the Employee would have
been entitled to receive pursuant to Section 4(b) hereof in such year based upon
the percentage of the fiscal year that shall have elapsed through the date of
the Employee’s termination of employment (the “Pro-Rata Bonus”), payable when
such incentive bonus would have otherwise been payable to the Employee pursuant
to Section 4(b) had the Employee’s employment not terminated; (E) subject to the
Employee’s execution and non-revocation of a Release pursuant to Section 12
herein, immediate vesting of the then unvested portion of the Rollover Bonus and
payment therefore and any interest thereon (the “Rollover Acceleration
Payment”), payable upon the First Payment Date; (F) subject to the Employee’s
execution and non-revocation of a Release pursuant to Section 12 herein, for a
period of three years after the Termination Date, reimbursement by the Company
to the Employee for amounts paid, if any, to continue medical, dental and health
coverage pursuant to the provisions of the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”); and (G) subject to the Employee’s execution and
non-revocation of a Release pursuant to Section 12 herein, for a period of three
years after the Termination Date, the continuation by the Company of Employee’s
life insurance and disability coverage, to the extent limited by Section 5(f).

7



--------------------------------------------------------------------------------



 



          (ii) In the event of termination as a result of the Employee’s death
during the Employment Period, Employee’s designated beneficiary or his estate
shall be entitled to receive (A) the Accrued Rights; (B) the proceeds of any
life insurance obtained pursuant to Section 5(f); (C) the Pro Rata Bonus,
payable when such incentive bonus would have otherwise been payable to the
Employee pursuant to Section 4(b) had the Employee’s employment not terminated;
and (D) the Rollover Acceleration Payment, payable within thirty (30) days
following the Termination Date.
          (c) Termination by the Company without Cause or by the Employee for
Good Reason.
          (i) If on or prior to the second anniversary of the Commencement Date
(A) the Employment Period is terminated by the Company for any reason other than
for Cause, Disability or death, (B) the Employment Period is terminated by the
Company for what the Company (acting in good faith) reasonably believes is Cause
or Disability, and it is ultimately determined that the Employment Period was
terminated without Cause or Disability, or (C) the Employee resigns for Good
Reason, the Employee shall be entitled to receive, (1) the Accrued Rights;
(2) subject to the Employee’s execution and non-revocation of a Release pursuant
to Section 12 herein, continued payment of Base Salary for a period of
thirty-six months after the Termination Date, payable in accordance with the
Company’s usual payment practices; provided that the first payment shall begin
on the first regular payroll date to occur on or after the First Payment Date
and shall include payment of any amounts that would otherwise be due prior
thereto; (3) subject to the Employee’s execution and non-revocation of a Release
pursuant to Section 12 herein, a payment equal to the greater of (x) 200% of the
average incentive bonus payments received by the Employee under the Bonus Plan
or a predecessor annual bonus plan of the Company over the preceding three
(3) years or (y) 100% of the Employee’s target bonus under the Bonus Plan for
the year in which the termination occurs, payable upon the First Payment Date;
(4) subject to the Employee’s execution and non-revocation of a Release pursuant
to Section 12 herein, the Rollover Acceleration Payment, payable upon the First
Payment Date; (5) subject to the Employee’s execution and non-revocation of a
Release pursuant to Section 12 herein, for a period of three (3) years from the
Termination Date, reimbursement by the Company to the Employee for amounts paid,
if any, to continue medical, dental and health coverage pursuant to the
provisions of COBRA; and (6) subject to the Employee’s execution and
non-revocation of a Release pursuant to Section 12 herein, for a period three
(3) years from the Termination Date, the continuation of Employee’s life
insurance and disability coverage to the extent limited by Section 5(f).
          (ii) If any time after the second anniversary of the Commencement Date
(A) the Employment Period is terminated by the Company for any reason other than
for Cause, Disability or death, (B) the Employment Period is terminated by the
Company for what the Company (acting in good faith) reasonably believes is Cause
or Disability, and it is ultimately determined that the

8



--------------------------------------------------------------------------------



 



Employment Period was terminated without Cause or Disability, or (C) the
Employee resigns for Good Reason, the Employee shall be entitled to receive,
(1) the Accrued Rights; (2) subject to the Employee’s execution and
non-revocation of a Release pursuant to Section 12 herein, continued payment of
Base Salary for a period of twenty-four months after the Termination Date,
payable in accordance with the Company’s usual payment practices; provided that
the first payment shall begin on the first regular payroll date to occur on or
after the First Payment Date and shall include payment of any amounts that would
otherwise be due prior thereto; (3) subject to the Employee’s execution and
non-revocation of a Release pursuant to Section 12 herein, a payment equal to
the 50% of the Employee’s target bonus under the Bonus Plan for the year in
which the termination occurs, payable upon the First Payment Date; (4) subject
to the Employee’s execution and non-revocation of a Release pursuant to
Section 12 herein, the Rollover Acceleration Payment, payable upon the First
Payment Date; (5) subject to the Employee’s execution and non-revocation of a
Release pursuant to Section 12 herein, for a period of two (2) years from the
Termination Date, reimbursement by the Company to the Employee for amounts paid,
if any, to continue medical, dental and health coverage pursuant to the
provisions of COBRA; and (6) subject to the Employee’s execution and
non-revocation of a Release pursuant to Section 12 herein, for a period two (2)
years from the Termination Date, the continuation of Employee’s life insurance
and disability coverage to the extent limited by Section 5(f).
          (iii) Notwithstanding anything herein to the contrary, Employee may
only resign for Good Reason pursuant to this Section 6(c) provided that the
Employee has given written notice to the Company within thirty (30) days of the
occurrence of any of the events in Section 11(f) and such event remains uncured
thirty (30) days after the Company’s receipt of such notice.
          (d) Termination by the Company for Cause or by the Employee Without
Good Reason. If the Employment Period is terminated by the Company with Cause or
as a result of the Employee’s resignation without Good Reason, the Employee
shall be entitled to receive the Accrued Rights. Following such a termination,
the Employee shall have no further rights to any compensation or any other
benefits under this Agreement. Notwithstanding anything herein to the contrary,
the Company may only terminate the Employment Period for Cause pursuant to this
Section 6(d) provided that the Company has given written notice to the Employee
of the occurrence of any events constituting Cause within ninety (90) days of
the occurrence of any such events and the Employee fails to cure such events
within thirty (30) days after the Employee’s receipt of such notice.
          (e) Termination of Employment Period Involving Non-Renewal or
Non-Extension. If this Agreement is not renewed or otherwise extended by the
Company after the Expected Completion Date and the Employee’s employment is
terminated as of the Expected Completion Date, the Employee shall be entitled to
receive, (A) the Accrued Rights; (B) subject to the Employee’s execution and
non-revocation of a Release pursuant to Section 12 herein, continued payment of
Base Salary for a period of twenty-four months after the Termination Date,
payable in accordance with the Company’s usual payment practices; provided that
the first

9



--------------------------------------------------------------------------------



 



payment shall begin on the first regular payroll date to occur on or after the
First Payment Date and shall include payment of any amounts that would otherwise
be due prior thereto; (C) subject to the Employee’s execution and non-revocation
of a Release pursuant to Section 12 herein, a payment equal to the 50% of the
Employee’s target bonus under the Bonus Plan for the year in which the
termination occurs, payable upon the First Payment Date; (D) the Rollover
Acceleration Payment, payable in accordance with Section 4(d)(i); (E) subject to
the Employee’s execution and non-revocation of a Release pursuant to Section 12
herein, for a period of two (2) years from the Termination Date, the Company’s
reimbursement to the Employee for amounts paid, if any, to continue medical,
dental and health coverage pursuant to the provisions of COBRA, and (F) subject
to the Employee’s execution and non-revocation of a Release pursuant to
Section 12 herein, for a period of two (2) years from the Termination Date, the
continuation of Employee’s life insurance and disability coverage to the extent
limited by Section 5(f). The Company shall provide written notice of any
non-renewal or non-extension of the Agreement pursuant to this Section 6(e) at
least sixty (60) days prior to the Expected Completion Date.
          (f) Effect of Termination. The termination of the Employment Period
pursuant to Section 6(a) shall not affect the Employee’s obligations as
described in Sections 7 and 8.
          7. Noncompetition and Nonsolicitation. The Employee acknowledges and
agrees that as a stockholder of the Company and as an owner of options, stock
appreciation rights (cash-settled and stock-settled) and restricted stock units,
in each case covering common stock of the Company, the Employee will receive
valuable consideration as a direct result of the transactions contemplated by
the Merger Agreement. The Employee acknowledges and agrees that the contacts and
relationships of the Company and its Affiliates with its customers, suppliers,
licensors and other business relations are, and have been, established and
maintained at great expense and provide the Company and its Affiliates with a
substantial competitive advantage in conducting their business. The Employee
acknowledges and agrees that by virtue of the Employee’s employment with the
Company, the Employee will have unique and extensive exposure to and personal
contact with the Company’s customers and licensors, and that he will be able to
establish a unique relationship with those Persons that will enable him, both
during and after employment, to unfairly compete with the Company and its
Affiliates. Furthermore, the parties agree that the terms and conditions of the
following restrictive covenants are reasonable and necessary for the protection
of the business, trade secrets and Confidential Information (as defined in
Section 8 below) of the Company and its Affiliates and to prevent great damage
or loss to the Company and its Affiliates as a result of action taken by the
Employee. The Employee acknowledges and agrees that the noncompete restrictions
and nondisclosure of Confidential Information restrictions contained in this
Agreement are reasonable and the consideration provided for herein is sufficient
to fully and adequately compensate the Employee for agreeing to such
restrictions. The Employee acknowledges that he could continue to actively
pursue his career and earn sufficient compensation in the same or similar
business without breaching any of the restrictions contained in this Agreement.
          (a) Noncompetition. The Employee hereby covenants and agrees that
during the Employment Period and for two years thereafter (the “Noncompete
Period”), he shall not, directly or indirectly, either individually or as an
employee, principal, agent, partner, shareholder, owner, trustee, beneficiary,
co-venturer, distributor, consultant, representative or in any other

10



--------------------------------------------------------------------------------



 



capacity, participate in, become associated with, provide assistance to, engage
in or have a financial or other interest in any business, activity or enterprise
anywhere in the world which is competitive with the Company or any of its
subsidiaries or any successor or assign of the Company or any of its
subsidiaries. The ownership of less than a one percent interest in a corporation
whose shares are traded in a recognized stock exchange or traded in the
over-the-counter market, even though that corporation may be a competitor of the
Company, shall not be deemed financial participation in a competitor. If the
final judgment of a court of competent jurisdiction declares that any term or
provision of this section is invalid or unenforceable, the parties agree that
the court making the determination of invalidity or unenforceability shall have
the power to reduce the scope, duration, or area of the term or provision, to
delete specific words or phrases, or to replace any invalid or unenforceable
term or provision with a term or provision that is valid and enforceable and
that comes closest to expressing the intention of the invalid or unenforceable
term or provision, and this Agreement shall be enforceable as so modified. The
term “indirectly” as used in this section and Section 8 below is intended to
include any acts authorized or directed by or on behalf of the Employee or any
Affiliate of the Employee.
          (b) Nonsolicitation. The Employee hereby covenants and agrees that
during the Noncompete Period, he shall not, directly or indirectly, either
individually or as an employee, agent, partner, shareholder, owner, trustee,
beneficiary, co-venturer, distributor, consultant or in any other capacity:
          (i) canvass, solicit or accept from any Person who is a customer or
licensor of the Company or any of its subsidiaries (any such Person is
hereinafter referred to individually as a “Customer,” and collectively as the
“Customers”) any business which is in competition with the business of the
Company or any of its subsidiaries or the successors or assigns of the Company
or any of its subsidiaries, including, without limitation, the canvassing,
soliciting or accepting of business from any Person which is or was a Customer
of the Company or any of its subsidiaries within two years preceding the date of
this Agreement, during the Employment Period or during the Noncompete Period;
          (ii) advise, request, induce or attempt to induce any of the
Customers, suppliers, or other business contacts of the Company or any of its
subsidiaries who currently have or have had business relationships with the
Company or any of its subsidiaries within two years preceding the date of this
Agreement, during the Employment Period or during the Noncompete Period, to
withdraw, curtail or cancel any of its business or relations with the Company or
any of its subsidiaries; or
          (iii) hire or induce or attempt to induce any officer or other senior
manager of the Company or any of its Affiliates to terminate his or her
relationship or breach any agreement with the Company or any of its Affiliates
unless such person has previously been terminated by the Company.
          8. Confidential Information. The Employee acknowledges and agrees that
the customers, business connections, customer lists, procedures, operations,
techniques, and other aspects of and information about the business of the
Company and its Affiliates (the

11



--------------------------------------------------------------------------------



 



“Confidential Information”) are established at great expense and protected as
confidential information and provide the Company and its Affiliates with a
substantial competitive advantage in conducting their business. The Employee
further acknowledges and agrees that by virtue of his past employment with the
Company, and by virtue of his employment with the Company, he has had access to
and will have access to, and has been entrusted with and will be entrusted with,
Confidential Information, and that the Company would suffer great loss and
injury if the Employee would disclose this information or use it in a manner not
specifically authorized by the Company. Therefore, the Employee agrees that
during the Employment Period and at all times thereafter, he will not, directly
or indirectly, either individually or as an employee, agent, partner,
shareholder, owner trustee, beneficiary, co-venturer distributor, consultant or
in any other capacity, use or disclose or cause to be used or disclosed any
Confidential Information, unless and to the extent that any such information
become generally known to and available for use by the public other than as a
result of the Employee’s acts or omissions. The Employee shall deliver to the
Company at the termination of the Employment Period, or at any other time the
Company may request, all memoranda, notes, plans, records, reports, computer
tapes, printouts and software and other documents and data (and copies thereof)
relating to the Confidential Information, Work Product (as defined below) or the
business of the Company or any of its Affiliates which he may then possess or
have under his control. The Employee acknowledges and agrees that all
inventions, innovations, improvements, developments, methods, designs, analyses,
drawings, reports and all similar or related information (whether or not
patentable) which relate to the Company’s or any of its Affiliate’s actual or
anticipated business research and development or existing or future products or
services and which are conceived, developed or made by the Employee while
employed by the Company and its Affiliates (“Work Product”) belong to the
Company or such Affiliate, as the case may be.
          9. Common Law of Torts and Trade Secrets. The parties agree that
nothing in this Agreement shall be construed to limit or negate the common law
of torts or trade secrets where it provides the Company and its Affiliates with
broader protection than that provided herein.
          10. Section 409A. Notwithstanding any provision to the contrary in the
Agreement, in order to be eligible to receive any termination benefits under
this Agreement that are deemed deferred compensation subject to Section 409A of
the Code, the Employee’s termination of employment must constitute a “separation
from service” within the meaning of Treas. Reg. Section 1.409A-1(h) (a
“Separation from Service”). If the Employee is deemed at the time of his
termination of employment with the Company to be a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code, then to the extent delayed
commencement of any portion of the termination benefits to which the Employee is
entitled under this Agreement is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of the
Employee’s termination benefits shall not be provided to the Employee prior to
the earlier of (i) the expiration of the six-month period measured from the date
of the Employee’s Separation from Service with the Company or (ii) the date of
the Employee’s death. Upon the earlier of such dates, all payments deferred
pursuant to this Section 10 shall be paid in a lump sum to the Employee, and any
remaining payments due under the Agreement shall be paid as otherwise provided
herein. The determination of whether the Employee is a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of his
separation from service shall made by the Company in accordance with the terms
of

12



--------------------------------------------------------------------------------



 



Section 409A of the Code and applicable guidance thereunder (including without
limitation Treas. Reg. Section 1.409A-1(i) and any successor provision thereto).
Notwithstanding the foregoing or any other provisions of this Agreement, the
Company and the Employee agree that, for purposes of the limitations on
nonqualified deferred compensation under Section 409A of the Code, each payment
of compensation under this Agreement shall be treated as a right to receive a
series separate and distinct payments of compensation for purposes of applying
the Section 409A of the Code.
          11. Definitions.
          (a) “Affiliate” means, with respect to any Person, any other Person
controlling, controlled by or under common control with such Person and any
partner of a Person which is a partnership.
          (b) “Cause” shall be deemed to exist if the Employee shall have
(i) violated the terms of Section 7 or Section 8 of this Agreement in any
material respect; (ii) committed a felony or a crime involving moral turpitude;
(iii) engaged in willful misconduct which is shown to have material adverse
effect on the Company or any of its Affiliates; (iv) engaged in fraud or
dishonesty with respect to the Company or any of its Affiliates or made a
material misrepresentation to the stockholders or directors of the Company; or
(v) committed acts of gross negligence in the performance of his duties which
are repeated and willful and are shown to have a material adverse effect on the
Company or any of its Affiliates.
          (c) “Code” means the Internal Revenue Code of 1986, as amended or
corresponding provisions of subsequent superseding federal tax laws, as amended.
          (d) “Company Change of Control” means:
          (i) the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of
either (a) the then outstanding shares of common stock of the Company (the
“Outstanding Common Stock”) or (b) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); provided, however,
that the following acquisitions shall not constitute a Change of Control:
(a) any acquisition directly from the Company, (b) any acquisition by the
Company, (c) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company or (d) any acquisition by any corporation pursuant to a transaction
which complies with clauses (a) and (b) of subsection (ii) of this definition;
or
          (ii) the consummation of a reorganization, merger or consolidation (a
“Business Combination”) of the Company, in each case, unless, following such
Business Combination, (a) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding Common
Stock

13



--------------------------------------------------------------------------------



 



and Outstanding Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company through one or more Subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Common Stock and Outstanding Voting
Securities, as the case may be and (b) no Person (excluding any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 50% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination; or
          (iii) the consummation of (a) a complete liquidation or dissolution of
the Company or (b) the sale or other disposition of all or substantially all of
the assets of the Company, other than to a corporation, with respect to which
following such sale or other disposition, [1] more than 60% of, respectively,
the then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Common Stock and Outstanding Voting Securities immediately prior to such sale or
other disposition in substantially the same proportion as their ownership,
immediately prior to such sale or other disposition, of the Outstanding Common
Stock and Outstanding Voting Securities, as the case may be and [2] less than
50% of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by any Person
(excluding any employee benefit plan (or related trust) of the Company or such
corporation), except to the extent that such Person owned 50% or more of the
Outstanding Common Stock or Outstanding Voting Securities prior to the sale or
disposition.
          (e) “Disability” shall mean a physical or mental sickness or any
injury which renders the Employee incapable of performing the services required
of him as an employee of the Company and which does or may be expected to
continue for more than six months during any 12-month period. In the event the
Employee shall be able to perform his usual and customary duties on behalf of
the Company following a period of disability, and does so perform such duties or
such other duties as are prescribed by the Board for a period of three
continuous months, any subsequent period of disability shall be regarded as a
new period of disability for purposes of this Agreement. The Company and the
Employee shall determine the existence of a Disability and the date upon which
it occurred. In the event of a dispute regarding whether or

14



--------------------------------------------------------------------------------



 



when a Disability occurred, the matter shall be referred to a medical doctor
selected by the Company and the Employee. In the event of their failure to agree
upon such a medical doctor, the Company and the Employee shall each select a
medical doctor who together shall select a third medical doctor who shall make
the determination. Such determination shall be conclusive and binding upon the
parties hereto.
          (f) “Good Reason” shall mean (i) the material diminution of the
Employee’s duties set forth in Section 3 above or (ii) the relocation of the
offices at which the Employee is principally employed to a location which is
more than 50 miles from the offices at which the Employee is principally
employed as of the date hereof; provided, that travel necessary for the
performance of the Employee’s duties set forth in Section 3 above shall not
determine the location where the Employee is “principally employed.” The
Employee agrees that any change in the Employee’s duties as set forth in
Section 3 above as compared to the Employee’s duties on or prior to the
Commencement Date shall not constitute Good Reason.
          (g) “Person” means any individual, partnership, corporation, limited
liability company, association, joint stock company, trust, joint venture,
unincorporated organization and any governmental entity or any department,
agency or political subdivision thereof.
          (h) “Purchaser Change of Control” means:
          (i) the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of
either (a) the then outstanding shares of common stock of Purchaser (the
“Outstanding Common Stock”) or (b) the combined voting power of the then
outstanding voting securities of Purchaser entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); provided, however,
that the following acquisitions shall not constitute a Change of Control:
(a) any acquisition directly from Purchaser, (b) any acquisition by Purchaser,
(c) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Purchaser or any corporation controlled by Purchaser or (d) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (a), (b) and (c) of subsection (iii) of this definition; or
          (ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board” ) cease for any reason to constitute at least a majority of
the Board; provided, however, that any individual becoming a director subsequent
to the date hereof whose election, or nomination for election by Purchaser’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

15



--------------------------------------------------------------------------------



 



          (iii) the consummation of a reorganization, merger or consolidation (a
“Business Combination”) of Purchaser, in each case, unless, following such
Business Combination, (a) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding Common
Stock and Outstanding Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns Purchaser through one or
more Subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Common Stock
and Outstanding Voting Securities, as the case may be, (b) no Person (excluding
any employee benefit plan (or related trust) of Purchaser or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 50% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (c) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or
          (iv) the consummation of (a) a complete liquidation or dissolution of
Purchaser or (b) the sale or other disposition of all or substantially all of
the assets of Purchaser, other than to a corporation, with respect to which
following such sale or other disposition, [1] more than 60% of, respectively,
the then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Common Stock and Outstanding Voting Securities immediately prior to such sale or
other disposition in substantially the same proportion as their ownership,
immediately prior to such sale or other disposition, of the Outstanding Common
Stock and Outstanding Voting Securities, as the case may be, [2] less than 50%
of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by any Person
(excluding any employee benefit plan (or related trust) of Purchaser or such
corporation), except to the extent that such Person owned 50% or more of the
Outstanding Common Stock or Outstanding Voting Securities prior to the sale or
disposition, and [3] at least a majority of the members of the board of
directors of such corporation were members of the Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board,

16



--------------------------------------------------------------------------------



 



providing for such sale or other disposition of assets of Purchaser or were
elected, appointed or nominated by the Board.
          (i) “Senior Management” at any time means the senior executive
officers of the Company which will include, without limitation, the Chief
Executive Officer, President, Chief Operating Officer, Managing Director
(China), Chief Financial Officer, Chief Marketing Officer and such other
officers of the Company as the Board shall determine from time to time.
          12. Release of Claims. The receipt of any payments and benefits
subsequent to the termination of the employment or resignation of the Employee
pursuant to this Agreement (other than those payable on account of Employee’s
death) shall be subject to the Employee executing a release of claims (the
“Release”) in a form reasonably acceptable to the Company within twenty-one
(21) days (or forty-five days (45) for a group termination) following such
termination or resignation and not subsequently revoking such Release.
          13. Specific Performance. The Employee acknowledges and agrees that
irreparable injury to the Company may result in the event the Employee breaches
any covenant or agreement contained in Sections 7 and 8 and that the remedy at
law for the breach of any such covenant will be inadequate. Therefore, if the
Employee engages in any act in violation of the provisions of Sections 7 and 8,
the Employee agrees that the Company shall be entitled, in addition to such
other remedies and damages as may be available to it by law or under this
Agreement, to injunctive relief to enforce the provisions of Sections 7 and 8.
          14. Waiver. The failure of either party to insist in any one or more
instances, upon performance of the terms or conditions of this Agreement shall
not be construed as a waiver or a relinquishment of any right granted hereunder
or of the future performance of any such term, covenant or condition.
          15. Notices. Any notice to be given hereunder shall be deemed
sufficient if addressed in writing and delivered by registered or certified mail
or delivered personally, in the case of the Company, to its principal business
office, and in the case of the Employee, to his address appearing on the records
of the Company, or to such other address as he may designate in writing to the
Company.
          16. Severability. In the event that any provision shall be held to be
invalid or unenforceable for any reason whatsoever, it is agreed such invalidity
or unenforceability shall not affect any other provision of this Agreement and
the remaining covenants, restrictions and provisions hereof shall remain in full
force and effect and any court of competent jurisdiction may so modify the
objectionable provision as to make it valid, reasonable and enforceable.
Furthermore, the parties specifically acknowledge the above covenant not to
compete and covenant not to disclose confidential information are separate and
independent agreements.
          17. Complete Agreement. Except as otherwise expressly set forth
herein, this document embodies the complete agreement and understanding among
the parties hereto with respect to the subject matter hereof and supersedes and
preempts any prior understandings, agreements or representations by or among the
parties, written or oral, which may have related to

17



--------------------------------------------------------------------------------



 



the subject matter hereof in any way. Without limiting the generality of the
foregoing, this Agreement supersedes the Prior Agreement. Upon consummation of
the Offer, the Prior Agreement is hereby terminated and shall cease to be of any
further force or effect.
          18. Amendment. This Agreement may only be amended by an agreement in
writing signed by each of the parties hereto.
          19. Governing Law. This Agreement shall be governed by and construed
exclusively in accordance with the laws of the State of Delaware, regardless of
choice of law requirements.
          20. Benefit. This Agreement shall be binding upon and inure to the
benefit of and shall be enforceable by and against the Company, its successors
and assigns and the Employee, his heirs, beneficiaries and legal
representatives. It is agreed that the rights and obligations of the Employee
may not be delegated or assigned.
          [Remainder of page intentionally left blank. Signature page to
follow.]

18



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed or caused this
Employment Agreement to be executed as of the date first above written.

            RC2 Corporation
      By:   /s/ Curtis W. Stoelting         Name:   Curtis W. Stoelting       
Title:   CEO        EMPLOYEE
      By:   /s/ Peter A. Nicholson         Name:   Peter A. Nicholson           
 

          THE UNDERSIGNED has executed or caused this Employment Agreement to be
executed as of the date first above written, solely for purposes of Sections 4
and 6 hereof.

            Tomy Company, Ltd.
      By:   /s/ Kantaro Tomiyama         Name:   Kantaro Tomiyama       
Title:   President & C.E.O.   





--------------------------------------------------------------------------------



 



         

SCHEDULE A

1.   Award Type; Vesting and Exercisability Schedule. The initial equity award
set forth in Section 4(c) of this Agreement shall be in the form of provision of
stock acquisition rights (shinkabu yoyakuken) covering shares of Purchaser’s
equity (“Taurus Option(s)”) and shall vest as follows: 50% on the 2nd
anniversary of the date of grant and 50% on the 4th anniversary of the date of
grant.

2.   Term of Option. The Taurus Option(s) shall expire on the 6th anniversary of
the date of grant.

3.   Change of Control. The Taurus Option(s) held by the Employee shall
immediately vest upon a Purchaser Change of Control.

4.   Exercise of Taurus Option(s) Following Termination of Employment. If the
Employee’s employment is terminated for any reason other than a termination by
the Company for Cause or resignation by the Employee without Good Reason, the
Employee (or his designated beneficiary or his estate in the event of the
termination of the Employee’s employment due to death) may exercise any Taurus
Option(s) vested as of the Termination Date at any time prior to the original
expiration date of such Taurus Option(s) or within twelve months after the
Termination Date, whichever period is shorter. If the Employee’s employment is
terminated for Cause, any Taurus Options, to the extent not exercised before
such termination, shall terminate on the Termination Date.

5.   Other Terms. Such Taurus Option(s) shall be subject to all other terms and
conditions as may be approved by the Board and the shareholders of Purchaser
that are not inconsistent with this Schedule A.





--------------------------------------------------------------------------------



 



SCHEDULE B

                                                      Total Value of            
            Company                         Equity Awards                  
Vesting Schedule     (unvested as of                   Eve of 1st   Eve of 2nd  
Eve of 3rd     immediately                   Anniversary of   Anniversary of  
Anniversary of     prior to the                   Commencement   Commencement  
Commencement     consummation   Total Roll   Cash at   Date   Date   Date     of
the Offer)   Over Bonus   Closing   20%   35%   45%
Nicholson
  $ 2,649,747     $ 1,000,000     $ 1,649,747     $ 200,000     $ 350,000     $
450,000  

